Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/044,063 filed 9/30/20. Claims 1-12 and 14-19 are pending with claims 1, 7 and 14 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 7, 9-10, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. CN 105117760B (machine translation attached) in view of Beijing Baidu Netcom Science & Technology CN 103886352 A (as cited by applicant – machine translation attached). 
Niu teaches:
With respect to claim 1, A two-dimensional code generation method applied to a terminal device, the method comprising: 5receiving a two-dimensional code generation instruction input by a user (paragraph 0010), wherein the two-dimensional code generation instruction comprises two-dimensional code information (paragraph 0010); and 10generating a picture displaying the two- dimensional code based on the two-dimensional code information and the generated camera capturing picture (paragraphs 0011-0012).  

With respect to claim 3, The method according to claim 1, wherein the generating 25a picture displaying a two-dimensional code based on the two-dimensional code information and the generated camera real-time capturing picture comprises: converting the two-dimensional code information into a two-dimensional code (paragraph 0010), and displaying the generated two- 30dimensional code on the generated camera capturing 26picture (paragraphs 0011-0012).  

With respect to claim 4, The method according to claim 1, wherein after generating a picture displaying the two-dimensional 5code based on the two-dimensional code information and the generated camera capturing picture, the method further comprises: setting a distance value between adjacent color blocks in the two-dimensional code as a first preset threshold (paragraph 0031).  

With respect to claim 7, A two-dimensional code generating apparatus applied to a terminal device, the terminal device comprising a camera, 30the apparatus comprising: a processor and a memory storing computer readable instructions, wherein the instructions, when executed by the processor, cause the processor to perform operations, the operations comprising: 27 receiving a two-dimensional code generation instruction input by a user (paragraph 0010), wherein the two- dimensional code generation instruction comprises two- dimensional code information (paragraph 0010); 5 generating a picture displaying the two-dimensional code based on the two-dimensional code information and the 10generated camera capturing picture (paragraphs 0011-0012).  

With respect to claim 9, The apparatus according to claim 7, wherein the generating a picture displaying a two-dimensional code based on the two-dimensional code information and the generated camera capturing picture comprises: converting the two-dimensional code information into the two- 25dimensional code (paragraph 0010), and display the generated two-dimensional code on the generated camera capturing picture (paragraphs 0011-0012).  

With respect to claim 10, The apparatus according to claim 7, wherein after generating a picture displaying the two-dimensional code based on the two-dimensional code information and the generated camera capturing picture, the operations further comprise: setting a distance value between 30adjacent color blocks in the two-dimensional code as a first 28preset threshold (paragraph 0031).  

With respect to claim 14, A non-transitory computer readable medium storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising: receiving a two-dimensional code generation instruction input by a user (paragraph 0010), wherein the two-dimensional code generation instruction comprises two-dimensional code information (paragraph 0010); and generating a picture displaying the two-dimensional code based on the two-dimensional code information and the generated camera capturing picture (paragraphs 0011-0012). 

With respect to claim 16, The computer readable medium according to claim 14, wherein the generating a picture displaying a two-dimensional code based on the two-dimensional code information and the generated camera capturing picture comprises: converting the two-dimensional code information into the two-dimensional code (paragraph 0010), and displaying the generated two-dimensional code on the generated camera capturing picture (paragraphs 0011-0012).  

With respect to claim 17, The computer readable medium according to claim 14, wherein after generating a picture displaying the two-dimensional code based on the two-dimensional code information and the generated camera capturing picture, the operations further comprise: setting a distance value between adjacent color blocks in the two-dimensional code as a first preset threshold (paragraph 0031).  

Niu fails to specifically teach:
With respect to claims 1, 7 and 14, a terminal device comprises a camera, starting the camera to generate a camera real-time capturing picture, generate a real-time picture displaying the two-dimensional code based on the generated camera real-time capturing picture

With respect to claims 3-4, 9-10 and 16-17, the picture is a camera real-time capturing picture 


However, Beijing Baidu teaches:
With respect to claims 1, 7 and 14, a terminal device comprises a camera, starting the camera to generate a camera real-time capturing picture, generate a real-time picture displaying the two-dimensional code based on the generated camera real-time capturing picture (paragraphs 0013, 0031, 0034 and 0068 teaches a processing device such as a smartphone that can perform real-time photo taking of a scene  along with a two-dimensional code that can be performed using a real-time photographed scene picture).

With respect to claims 3-4, 9-10 and 16-17, the picture is a camera real-time capturing picture (paragraphs 0013, 0031, 0034 and 0068 teaches a processing device such as a smartphone that can perform real-time photo taking of a scene  along with a two-dimensional code that can be performed using a real-time photographed scene picture).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Niu to apply the two-dimensional code of Niu to a real-time photographed real-world picture, as taught by Beijing Baidu, as an obvious matter of design choice where any picture was obviously photographed in real-time at some point in time and providing the ability to apply a two-dimensional code at the time of taking a picture saves time by reducing the amount of steps involved and allows a user to code information with the picture in real-time while the event is happening and the details surrounding the captured picture are fresh in the minds of the users. 





Claims 2, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. CN 105117760B (machine translation attached) in view of Beijing Baidu Netcom Science & Technology CN 103886352 A (as cited by applicant – machine translation attached) as applied to claims 1, 7 and 14 above, and further in view of Tamura US 2009/0225183 A1.
The teachings of Niu and Beijing Baidu have been discussed above.
Niu and Beijing Baidu additionally teach:
With respect to claims 2, 8 and 15, The method according to claim 1, wherein the generating 15a real-time picture displaying a two-dimensional code based on the two-dimensional code information and the generated camera real-time capturing picture comprises: converting the two-dimensional code information into a two- dimensional code (paragraph 0010 of Niu), and displaying the generated two-dimensional code on the camera real-time capturing picture (paragraphs 0013, 0031, 0034 and 0068 teaches a processing device such as a smartphone that can perform real-time photo taking of a scene  along with a two-dimensional code that can be performed using a real-time photographed scene picture).  

Niu as modified by Beijing Baidu fails to teach:
With respect to claims 2, 8 and 15, performing blurring processing on the camera real-time capturing picture 
20
However, Tamura teaches:
With respect to claims 2, 8 and 15, performing blurring processing on the camera real-time capturing picture (paragraph 0005).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Niu as modified by Beijing Baidu, to perform blurring processing on the picture, as taught by Tamura, as an obvious matter of design choice where a blurring processing is conventionally performed on a photograph taken with a camera in order to give the sense of distance and three-dimensional appearance (paragraph 0005). 

Allowable Subject Matter
Claims 5-6, 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claims 5, 11 and 18 and all their respective dependencies, wherein the generating a real-time picture displaying a two-dimensional code based on the two-dimensional code information and the generated camera real-time capturing picture comprises: setting a target error tolerance rate of the two-dimensional code, wherein the target error tolerance rate is greater than a second preset threshold; and converting the two-dimensional code information into the two-dimensional code based on the target error tolerance rate, and displaying the generated two-dimensional code on the generated camera real-time capturing picture, in combination with all the limitations the claims from which they depend. With respect to claims 6, 12 and 19 and all their respective dependencies, wherein the operations further comprise: turning off the camera in response to receiving a two-dimensional code turn-off command input by a user, in combination with all the limitations of the claims from which they depend. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH